EXAMINER’S AMENDMENT

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 10/29/2018. Claims 1-16 are pending and are under consideration.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 10/29/2018 are acceptable for examination.

The application has been amended as follows: 

1. (Currently Amended) A non-corrosive micro rebar comprising :
a central rod;
a plurality of threads;
5a plurality of channels;

the plurality of threads laterally traversing along the central rod;
the plurality of threads being radially distributed around the central rod;
10the plurality of threads being equally distributed about the central rod;
each channel of the plurality of channels being positioned in between a thread and an adjacent thread of the plurality of threads;
each channel of the plurality of channels being offset from each other by a thread of the plurality of threads 15the connecting rod being fixed to the central rod;
the connecting rod being oriented perpendicular to the central rod;
the anchoring bar being positioned adjacent the connecting rod, opposite the central rod;
the anchoring bar traversing across the connecting rod;
20the anchoring bar being oriented concave with the connecting rod; and,
the anchoring bar being centrally aligned with the connecting rod.

2. (Currently Amended) The non-corrosive micro rebar as claimed in claim 1 wherein :
the central rod comprises a first flat surface and a second flat surface;
25each of the plurality of threads comprises a first flat surface and a second flat surface;
the first flat surface of the central rod being positioned opposite the second flat 
the first flat surface of each thread of the plurality of threads being positioned adjacent the first flat 30surface of the central rod;
6the second flat surface of each thread of the plurality of threads being positioned adjacent the second flat surface of the central rod;
the first flat surface of the central rod being coplanar with the first flat surface of each thread of the plurality of threads; and,
5the second flat surface of the central rod being coplanar with the second flat surface of each thread of the plurality of threads.  

3. (Currently Amended) The non-corrosive micro rebar as claimed in claim 1 wherein :
the plurality of threads comprises a first thread, a second thread, and a 10third thread;
the second thread being positioned in between the first thread and the third thread; and,
the first thread, the second thread, and the third thread being equally distributed about the central rod.  

4. (Currently Amended) The non-corrosive micro rebar as claimed in claim 1 wherein :
the plurality of threads comprises a first thread, a second thread, a third thread, a fourth thread, a fifth thread, and a sixth thread;

the fourth thread being positioned adjacent the third thread, opposite the second thread;
the fifth thread being positioned adjacent the fourth thread, opposite the third thread;
25the sixth thread being positioned adjacent the fifth thread, opposite the fourth thread;
the first thread being positioned adjacent the sixth thread, opposite the fifth thread; and,
the first thread, the second thread, the third thread, the fourth thread, the 30fifth thread, and the sixth thread being equally distributed about the central rod.  

5. (Currently Amended) The non-corrosive micro rebar as claimed in claim 1 wherein :
each thread of the plurality of threads comprises  a pitch-to-revolution ratio of 1:1 along the connecting rod, wherein the pitch is one inch.  

56. (Currently Amended) The non-corrosive micro rebar as claimed in claim 1  wherein the central rod and the plurality of threads are made of plastic.  

7. (Currently Amended) A non-corrosive micro rebar comprising :
a central rod;
10a plurality of threads;

each of the plurality of threads comprising a connecting rod and an anchoring bar;
the plurality of threads laterally traversing along the central rod;
15the plurality of threads being radially distributed around the central rod;
the plurality of threads being equally distributed about the central rod;
each channel of the plurality of channels being positioned in between a thread and an adjacent thread of the plurality of threads;
each channel of the plurality of channels being offset from each other by a 20thread of the plurality of threads the connecting rod being fixed to the central rod;
the connecting rod being oriented perpendicular to the central rod;
the anchoring bar being positioned adjacent the connecting rod, opposite the central rod;
25the anchoring bar traversing across the connecting rod;
the anchoring bar being oriented concave with the connecting rod;
the anchoring bar being centrally aligned with the connecting rod; and,
each thread of the plurality of threads comprising a pitch-to-revolution ratio of 1:1 along the connecting rod, wherein the pitch is one inch.  

8. (Currently Amended) The non-corrosive micro rebar as claimed in claim 7 wherein :
8the central rod comprises a first flat surface and a second flat surface;
each of the plurality of threads comprises a first flat surface and a second flat 
the first flat surface of the central rod being positioned opposite the second 5flat surface of the central rod, across the central rod;
the first flat surface of each thread of the plurality of threads being positioned adjacent the first flat surface of the central rod;
the second flat surface of each thread of the plurality of threads being positioned adjacent the second flat surface of the central rod;
10the first flat surface of the central rod being coplanar with the first flat surface of each thread of the plurality of threads; and,
the second flat surface of the central rod being coplanar with the second flat surface of each thread of the plurality of threads.  

159. (Currently Amended) The non-corrosive micro rebar as claimed in claim 7 wherein :
the plurality of threads comprises a first thread, a second thread, and a third thread;
the second thread being positioned in between the first thread and the third thread; and,
20the first thread, the second thread, and the third thread being equally distributed about the central rod.  

10. (Currently Amended) The non-corrosive micro rebar as claimed in claim 7 wherein :

the second thread being positioned in between the first thread and the third thread;
the fourth thread being positioned adjacent the third thread, opposite the second thread;
30the fifth thread being positioned adjacent the fourth thread, opposite the third thread;
9the sixth thread being positioned adjacent the fifth thread, opposite the fourth thread;
the first thread being positioned adjacent the sixth thread, opposite the fifth thread; and,
5the first thread, the second thread, the third thread, the fourth thread, the fifth thread, and the sixth thread being equally distributed about the central rod.  

11. (Currently Amended) The non-corrosive micro rebar as claimed in claim 7  wherein the central rod and the plurality of threads are made of plastic.  

12. (Currently Amended) A non-corrosive micro rebar comprising :
a central rod;
a plurality of threads;
a plurality of channels;
15each of the plurality of threads comprising a connecting rod, an anchoring bar, a first flat surface, and a second flat surface; the central rod comprises a first flat surface 
the plurality of threads laterally traversing along the central rod;
the plurality of threads being radially distributed around the central rod;
20the plurality of threads being equally distributed about the central rod;
each channel of the plurality of channels being positioned in between a thread and an adjacent thread of the plurality of threads;
each channel of the plurality of channels being offset from each other by a thread of the plurality of threads 25the connecting rod being fixed to the central rod;
the connecting rod being oriented perpendicular to the central rod;
the anchoring bar being positioned adjacent the connecting rod, opposite the central rod;
the anchoring bar traversing across the connecting rod;
30the anchoring bar being oriented concave with the connecting rod;
the anchoring bar being centrally aligned with the connecting rod;
10the first flat surface of the central rod being positioned opposite the second flat surface of the central rod, across the central rod;
the first flat surface of each thread of the plurality of threads being positioned adjacent the first flat surface of the central rod;
5the second flat surface of each thread of the plurality of threads being positioned adjacent the second flat surface of the central rod;
the first flat surface of the central rod being coplanar with the first flat surface of each thread of the plurality of threads; and,
the second flat surface of the central rod being coplanar with the second 10flat of the plurality of threads.  

13. (Currently Amended) The non-corrosive micro rebar as claimed in claim 12 wherein :
the plurality of threads comprises a first thread, a second thread, and a third thread;
15the second thread being positioned in between the first thread and the third thread; and,
the first thread, the second thread, and the third thread being equally distributed about the central rod.  

2014. (Currently Amended) The non-corrosive micro rebar as claimed in claim 12 wherein :
the plurality of threads comprises a first thread, a second thread, a third thread, a fourth thread, a fifth thread, and a sixth thread;
the second thread being positioned in between the first thread and the third thread;
25the fourth thread being positioned adjacent the third thread, opposite the second thread;
the fifth thread being positioned adjacent the fourth thread, opposite the third thread;
the sixth thread being positioned adjacent the fifth thread, opposite the 30fourth thread;

the first thread, the second thread, the third thread, the fourth thread, the fifth thread, and the sixth thread being equally distributed about the central rod.  

15. (Currently Amended) The non-corrosive micro rebar as claimed in claim 12 wherein :
each thread of the plurality of threads comprises  a pitch-to-revolution ratio of 1:1 along the connecting rod, wherein the pitch is one inch.  

1016. (Currently Amended) The non-corrosive micro rebar as claimed in claim 12  wherein the central rod and the plurality of threads are made of plastic.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or disclose, alone or in combination, the totality of the claimed invention, including all the elements and features of the non-corrosive micro rebar, including all the elements and features of the central rod, the plurality of threads including the connecting rod and the anchoring bar, and the plurality of channels, including the claimed position, orientation and arrangement thereof. It would have been beyond the level of ordinary skill in the art to combine or modify any of the cited prior art references to arrive at the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635